PER CURIAM: *
A Mississippi jury unanimously decided that Appellant’s title insurance claim was not covered by a title insurance policy issued by Appellee. The jury also decided that Appellee was not liable for the allegedly negligent title examination conducted before issuing the policy.
On appeal, Appellants challenge the sufficiency of the evidence supporting the jury’s verdict. After thoroughly reviewing the entire record, we are confident that sufficient evidence supports both of the jury’s findings. While the testimony of Appellee’s witnesses was hotly controverted by Appellants’ witnesses, it was the jury’s call as to the credibility of those witnesses. Finding each of Appellants’ arguments on appeal unpersuasive, we AFFIRM.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.